Citation Nr: 0803053	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The appellant claims that her deceased spouse had guerilla 
service from December 1942 to February 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, that denied the appellant's 
application to reopen a previously denied claim of legal 
entitlement to VA death benefits.  In August 2007, the 
appellant testified at a hearing at the RO.


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was originally denied in 
a February 2001 decision.  The RO declined to reopen the 
claim twice thereafter and the Board declined to reopen the 
claim in May 2004.  Most recently in July 2004, the RO again 
declined to reopen the claim.  The appellant did not appeal 
any of those decisions.

2.  Evidence submitted since the July 2004 final decision, 
does not, by itself or when considered with previous evidence 
of the record, relate to an unestablished fact necessary to 
substantiate the appellant's claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2004 Board and July 2004 administrative decisions 
that declined to reopen the previously denied claims of legal 
entitlement to VA benefits are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1100, 20.1103, 20.1104, 20.1105 (2007).

2.  New and material evidence has not been received to reopen 
a claim of legal entitlement to VA benefits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2007 and an 
administrative decision in November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the January 2006 statement of the case.  The 
appellant received additional notification in December 2007.  
However, the Board finds that issuance of a statement of the 
case is not required after the issuance of that notice 
letter, because no evidence has been added to the claims file 
subsequent to the December 2007 statement of the case.  
38 C.F.R. § 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that appellant's 
deceased spouse was a veteran who suffered an event, injury, 
or disease in service.  38 C.F.R. § 3.159(c)(4).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the appellant cited above, which addresses both the 
requirements for reopening the claim for legal entitlement to 
VA benefits as well as the evidence required by the 
underlying claim, further amended notice to the appellant 
would not provide a basis to grant this claim.  The Board 
again observes that the appellant has made no showing or 
allegation that the content of the notice resulted in any 
prejudice to the appellant.

In decisions dated in May 2004 and July 2004, the Board and 
the RO declined to reopen the appellant's claim of legal 
entitlement to VA benefits.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103, 
20.1104 (2007).  Thus, since the Chairman of the Board did 
not order reconsideration of the Board's May 2004 decision, 
it became final.  38 C.F.R. § 20.1100 (2007).  In addition, 
the July 2004 decision became final because the appellant did 
not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the Board at the time of the May 2004 
decision consisted of statements from the appellant; a copy 
of the death certificate dated in November 1997; 
certification from the Office of Adjutant General of the 
Armed Forces of the Philippines dated in July 1999; and an 
Affidavit for Philippine Army Personnel dated in May 1946, 
which indicates that the appellant's deceased spouse served 
as a guerilla in the Marinduque Forces from December 1942 to 
February 1945.  Also of record was a December 2003 
determination of the service department indicating that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces, 
and private hospital records dated from August 1992 to April 
1993.  As there was no evidence demonstrating that the 
appellant's deceased spouse had recognized service for the 
purpose of entitlement to VA benefits, the Board found that 
the appellant had not submitted new and material evidence to 
reopen the claim.

Service department findings are binding on the VA for 
purposes of establishing service in the United States Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115 (1993).  VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if 
the United States service department does not verify the 
claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).

Evidence received since the last final denial includes 
previously submitted copies of a May 1946 Affidavit for 
Philippine Army Personnel and death certificate.  Newly 
submitted evidence includes a April 2005 sworn joint 
affidavit of E.P. and F. R. which states that the appellant's 
deceased spouse was a guerilla during World War II; a note 
from his treating physician dated in October 2004; and the 
appellant's August 2007 testimony before the Board.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, additional 
copies of the Affidavit for Philippine Army Personnel and 
death certificate cannot serve as a basis for reopening the 
claim as that evidence was already of record and is thus 
duplicative.

While the medical note demonstrates that the appellant's 
deceased spouse received treatment for various disorders, 
this record does not demonstrate that he had service 
recognized by the United States.  Accordingly, it is largely 
cumulative of evidence already of record, and does not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim.

Finally, the claim may not be reopened on the basis of 
statements submitted by the appellant herself, or by the 
statements in sworn affidavits.  The appellant's statements 
are new but not material.  Similarly, the statements of the 
individuals who claim to have personally known the 
appellant's deceased spouse and knew him to be a member of a 
guerilla unit during World War II are new but not material.  
The appellant and the individuals are not competent to 
satisfy the requirements of 38 C.F.R. § 3.203 (2007) as 
acceptable proof of service because they do not represent a 
certification of service from the United States service 
department.  Additionally, the appellant's statements are 
mainly cumulative of those considered at the time of the last 
prior decision on this issue.

Although the appellant has submitted new evidence that was 
not before the RO in July 2004, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not prove that the 
appellant's deceased spouse had recognized service with the 
United States Armed Forces.  Therefore, the new evidence is 
not material.  Thus, the claim for legal entitlement to VA 
benefits is not reopened and the benefits sought on appeal 
remain denied.



ORDER

New and material evidence sufficient to reopen the claim of 
legal entitlement to VA benefits has not been submitted, 
therefore the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


